Citation Nr: 1520323	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  13-15 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Entitlement to a higher initial rating for the residuals of a lateral sesamoid fracture with nonunions, right foot, status post excision with degenerative changes and arch flattening, rated as 10 percent disabling from to June 3, 2014 and rated as 20 percent disabling as of June 3, 2014. 

2. Entitlement to a higher initial rating for infrapatellar tendonitis of the right knee, rated as 10 percent disabling.   


REPRESENTATION

Appellant represented by:	Donald G. Fernstrom


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from January 2007 through August 2011. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota in March 2012.  

The above-referenced rating decision granted the Veteran service connection for the residuals of a lateral sesamoid fracture with nonunions, right foot, rated as 10 percent disabling.  In January 2013, the Veteran filed a Notice of Disagreement (NOD) with the initial rating for this condition, as well as, her 10 percent rating for her right knee condition.  

During the pendency of the appeal, the RO granted the Veteran an increased rating of 20 percent for the residuals of her lateral sesamoid fracture with nonunions, right foot, effective June 3, 2014.  Applicable law mandates that when an appellant seeks an increased rating, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See A.B. v. Brown, 6 Vet. App. (1993).  As such, the Veteran's claim for an increased initial rating for the residuals of her lateral sesamoid fracture with nonunions, right foot remains on appeal.

In October 2014, the Veteran testified at a video conference hearing held before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  

The issue of entitlement to service connection for a left knee disability as secondary to service connected disabilities has been raised by the record in the October 2014 hearing transcript, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue of entitlement to a higher initial rating for infrapatellar tendonitis of the right knee is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. The Veteran's right foot condition is manifested through moderately severe symptoms, such as: pain and numbness on a recurrent basis, aching, throbbing pain that lasts for two hours if she walks more than 10 to 15 minutes, recurrent flare ups that cause her to walk slowly due to instability and to limp to one side, and occasional use of a cane and regular use of orthotic inserts in her shoes.  

2. The Veteran's right foot condition is not manifested by the following symptoms: regular or constant use of a cane or wheelchair, significant tenderness outside the band of the plantar fascia that is not improved by orthopedic shoes or appliances, loss of use of the right foot, or functioning that would be equally well served by amputation with prosthesis. 




CONCLUSIONS OF LAW

1.  The criteria for an initial 20 percent rating, for residuals of a lateral sesamoid fracture with nonunions, right foot, status post excision with degenerative changes and arch flattening for the period prior to June 3, 2014 are met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.14, 4.71a, Diagnostic Codes 5003, 5276-5284 (2014).

2.  The criteria for an evaluation in excess of 20 percent, for residuals of a lateral sesamoid fracture with nonunions, right foot, status post excision with degenerative changes and arch flattening have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.14, 4.71a, Diagnostic Codes 5003, 5276-5284 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's claims file with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Consequently, the following discussion will be limited to the evidence the Board finds to be relevant.

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This notice was provided to the Veteran in a letter sent in December 2011.  Accordingly, the duty to notify has been fulfilled.

Regarding the duty to assist, VA must make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the issue being decided on appeal, the evidence of record includes all of or the majority of the Veteran's service treatment records, VA treatment records, statements from the Veteran, and multiple VA examination reports.  With regard to the Veteran's right foot condition, the Board notes that the June 2014 examination was adequate as it was thorough, the findings reported were detailed, and the opinions offered were responsive to the questions posed.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).   

The Board also notes that the Veteran has reported missing service treatment records from 2009 from Fort Drum and her deployment to Afghanistan.  The Veteran reported that she sought treatment related to her right foot injury during this period.  The Board finds that remanding for the attempted procurement of service treatment records would serve no useful purpose as there is no indication that such assistance would aid in substantiating the claim.  See 38 C.F.R. § 3.159.  The claim being adjudicated below is a claim for a higher initial rating for a service-connected right foot condition.  The earliest date that the Veteran was eligible for VA benefits was August 13, 2011.  The records described by the Veteran are from a period between June 2009 and January 2010.  While the Board recognizes that these records describe the Veteran's right foot at the time of her initial injury, the Board notes that there is no indication that these service treatment records would aid in substantiating her claim for higher ratings for the applicable period.  While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Here, the evidence of record indicates that the Veteran's treatment records from this period would be substantially different from her condition during the appeal period as she underwent surgery on her right foot in April 2011 several months prior to separating from active service.  Additionally, the Board notes that the Veteran's service treatment records from August 2010 through her separation from service have been associated with the claims file.  Therefore, the Board finds that no reasonable possibility exists that obtaining the Veteran's treatment records from June 2009 and January 2010 would aid in substantiating her claim for a higher rating and, accordingly, the duty to assist has not been breached by failing to remand for these documents.   

Additionally, in October 2014, the Veteran was provided an opportunity to set forth her contentions during the hearing before a Veterans Law Judge.  During the hearing, the Veterans Law Judge that conducted the hearing identified the issues on appeal and asked questions in an attempt to reveal any evidence that might have been available that had not otherwise been submitted.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the duties set forth in 38 C.F.R. § 3.103(c)(2) have been complied with. 

Accordingly, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims on appeal.  The evidence of record provides sufficient information to adequately evaluate the claims, all obtainable evidence identified by the Veteran relative to the claims has been obtained and associated with the claims file, and the Board is not aware of the existence of any additional relevant evidence which was not obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Increased Rating for a Right Foot Condition

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects her ability to function under the ordinary conditions of daily life, including employment, by comparing her symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In determining the disability evaluation, VA has a duty to consider all possible regulations which may be potentially applicable based upon the assertions and issues raised in the record.  After such a consideration, VA must explain to the Veteran the reasons and bases utilized in the government's decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The Board must consider the application of "staged" ratings for different periods from the filing of the claim forward, if the evidence suggests that such a rating would be appropriate.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In the instant case, the evidence does not suggest that the Veteran's disability has significantly changed and a uniform evaluation is warranted.

Disabilities of the foot are rated under DC 5276 through 5284.  As an initial matter, the Veteran's feet have not been shown to be characterized by weak foot, claw foot, metatarsalgia, hallux valgus, hallux rigidus, hammer toes, or malunion or nonunion of the tarsal or metatarsal bones, as evidenced by x-rays and examinations in January 2012, July 2013, and June 2014.  Accordingly, the diagnostic codes pertaining to those disabilities are not applicable.  See 38 C.F.R. § 4.71a, DCs 5277, 5278, 5279, 5280, 5281, 5282, 5283.

The Veteran was initially assigned a 10 percent rating for residuals of a lateral sesamoid fracture with nonunions, right foot, status post excision with degenerative changes and arch flattening under DC 5003-5284.  Hyphenated diagnostic codes may be used when a rating is determined on the basis of a residual condition.  38 C.F.R. § 4.27 (2014).  Here, DC 5003-5284 indicates degenerative arthritis of the right foot (DC 5003) rated under DC 5284, foot injuries, other.  

DC 5284 may be applied to foot disorders other than those for which specific diagnostic criteria are otherwise set forth in the Rating Schedule.  Under this diagnostic code, a 10 percent rating is assigned for moderate foot injuries, a 20 percent rating is assigned for moderately severe foot injuries, and a 30 percent rating is assigned for severe foot injuries.  DC 5284 also allows for the assignment of a 40 percent rating for loss of use of the foot.  The words "moderate," "moderately severe," and "severe" are not defined in the VA Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6. 

The Veteran contends that her right foot condition warrants a rating higher than her initially assigned 10 percent rating.  The Veteran reported in January 2013 that since her surgery, she has had to constantly live with pain in her right foot.  She stated that she keeps a cane in her car for any time she has to walk long distances and, during those instances, she requires a lot of pain medication.  She reported that she is unable to stand in lines for long periods of time.  Her footwear is kept to a minimum. She is only able to wear tennis shoes comfortably, and she can no longer wear high heeled shoes.  

During her Board hearing, the Veteran reported that her disability affects her daily life style.  She reported that "[she] can't just go take [her] dog for a walk [and she] can't just go to the mall with friends."  She also stated that her disability has impacted on her weight and that she was discharged due to her resulting inability to meet weight control standards.  She also reported that her condition affects her employment, "If I didn't have the injury in my foot, I would be able to work more of the assignments that were given to me... There's a lot assignments that we have that include standing for long periods of time.  We have a lot of stuff that includes patrolling and ...a lot of that stuff that I can't keep up with currently."

The Veteran underwent three VA examinations in relation to her increased rating claim.  She underwent her first VA examination in January 2012.  The examiner noted that the Veteran sprained her right ankle in 2009 and she injured her right foot at the same time.  She continued to have pain in the ball of her right foot, and she was treated with physical therapy, orthotics, and medication.  After her pain persisted, she underwent excision surgery on her right foot in Germany in April 2011.  She was diagnosed with a right lateral sesamoid fracture, non-union.  

The examiner stated that the Veteran reported that she continued to have pain in her right foot since her surgery, which was described as constant and aching.  She reported tightness with decreased flexibility and numbness in the plantar aspect of her right foot.  The Veteran was unable to stand on her tip toes.  No limp was noted.  No assistive devices were noted.  Degenerative arthritis was confirmed via x-rays.  The examiner opined that the Veteran's functional limitations would include being limited to walking no more than a half mile and being unable to wear high heels. 

In July 2013, the Veteran underwent another VA examination of her right foot.  The examiner reported that the Veteran had a right sesamoid fracture delay union, status post sesamoidectomy, which was "moderate" in severity.  The examiner stated that the Veteran's condition caused her to occasionally use a cane and regularly use inserts in her shoes.  The Veteran reported that she could not walk for more than a quarter mile without having extreme pain and that it was affecting her work.  Upon examination, the Veteran's right foot was stable, without swelling, redness, or deformities.  Additional limitation of motion was not noted, but there was mild pain on palpation on the bottom of the Veteran's foot. 

In June 2014, the Veteran underwent another VA examination regarding her right foot.  The examiner noted that in September 2012 she had "decreased medial arches with weight bearing and non-weight bearing."  The physician reported that the Veteran had fairly minimal planus bilaterally and that she walked with an antalgic gait.  While seated the Veteran reported pain along the band of the plantar fascia, but she did not reveal significant residual tenderness of the remainder of the first metatarsal head.  

The examiner reported symptoms that included: an aching, throbbing pain that lasts for two hours if walking more than 10 to 15 minutes, limping to one side after ambulation, and that she has to walk slowly due to instability.  The Veteran reported that most of the jobs in her field are physically demanding and that she is concerned that her foot condition will affect her job.  She also reported limitation of motion of her great toe on the right.  

The examiner indicated that the Veteran had function limitation of the right foot, and that pain contributed to her functional limitation.  The examiner stated that the Veteran's condition caused the following limitations: less movement than normal, weakened movement, excess fatigability, pain on movement, pain on weight bearing, deformity of the foot, instability of station, interference with standing, and lack of endurance.  The examiner indicated that there were symptoms of pain, weakness, fatigability, or incoordination that significantly limits her functional ability during flare ups.  It was reported that during flare-ups the Veteran cannot walk more than 10-15 minutes due to pain and that walking would be slowed due to instability with a limp to one side.  The examiner stated that the Veteran's functioning of her right foot was not so diminished that she would be equally well served by an amputation with prosthesis of the right foot. 

With disability compensation claims, the Board is directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997).  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In light of findings above, the Board concludes that a 20 percent rating based upon DC 5284 is warranted throughout the appeal period.  The Board finds that the evidence indicates that the Veteran suffers from "moderately severe" functional limitation of her right foot.  Veteran has repeatedly indicated that she suffers from symptoms of pain and numbness in her right foot that limit her ability to perform activities of daily living.  During her June 2014 VA examination, the examiner reported that the Veteran's condition causes her an aching, throbbing pain that lasts for two hours if she walks more than 10 to 15 minutes.  This pain causes her to limp to one side and causes her to walk slowly due to instability.  She has indicated that if she has to walk for more than a quarter of a mile she requires the use of a cane and that she regularly uses inserts in her shoes during shorter distances.  

The Board finds the Veteran's statements and the findings of the June 2014 examiner to be more probative that the findings of the January 2012 examiner.  The 2012 examiner based his opinion on inaccurate factual premises; including failing to note that the Veteran was using assistive devices at least as early as October 2010.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board also notes that both the January 2012 examination and the July 2013 examination failed to consider the Veteran's condition during periods of flare-ups.  After the Veteran's July 2013 examination, the Veteran reported that her evaluations in the morning were causing her condition to be inaccurately evaluated.  She stated that her condition would worsen over the period of the day and that the more she was asked to do during the day would increase the likelihood that she would suffer from the flare-ups that were described in her June 2014 examination.  Additionally, the Board notes that the Veteran stated during her 2014 Board hearing that her condition has been consistent since her excision surgery and that her current condition is the same as when she initially filed for service connection.  

The Board finds that a higher 30 percent rating is not warranted under DC 5284 because "severe" functional limitations have not been demonstrated.  The Board notes that the Veteran only occasionally will use her cane, as opposed to her regular use of her orthotic inserts, and that while the Veteran was seated she only reported pain along the band of the plantar fascia.  Even considering the additional functional limitations discussed by the June 2014 examiner, the overall evidence does not demonstrate that the Veteran's condition, including pain, has resulted in additional functional limitation consistent with greater than "moderately severe" disability.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Accordingly, the Board finds that a 30 percent rating based upon "severe" impairment is not warranted.  

Moreover, a rating of 40 percent or greater is not warranted.  None of the evidence, including the findings of the June 2014 VA examiner, indicate that the Veteran's condition have resulted in loss of use of her right foot or that the Veteran's functioning of her right foot has been so diminished that she would be equally well served by an amputation with prosthesis. 

The Board has also considered whether a higher rating would be available under another appropriate diagnostic code.  The Board notes that the Veteran has had x-ray evidence of pes planus of her right foot, which is part of the service-connected condition on appeal; however, the evidence does not indicate that the Veteran's pes planus warrants a rating, in excess of 20 percent.    

Under DC 5276, a 20 percent rating is assigned for severe unilateral pes planus where there is objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities; and a 30 percent rating is assigned for pronounced unilateral pes planus where there is marked pronation, extreme tenderness of plantar surfaces of the foot, marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances.

While the Veteran has decreased medial arches with weight bearing and non-weight bearing, the evidence does not indicate that the Veteran has "marked" pronation of her foot with extreme tenderness of plantar surfaces of the feet that is not improved by orthopedic shoes or appliances.  Rather, the June 2014 VA examiner opined that examination of the Veteran's foot did not reveal significant residual tenderness of the remainder of the first metatarsal head while seated.  Further, the record indicates that her orthopedic shoes have helped to improve her condition as is noted in her records from October 2010 and her reports that she only requires occasional use of her cane.  Accordingly, a 30 percent rating is not warranted under DC 5276.  

The Board also notes that separate ratings would not be warranted either under DC 5276 or DC 5003.  As DC 5284 considers severe, moderately severe, and moderate injuries of the foot and their resulting functional limitation, the Board finds that the symptoms contemplated by the DC 5276 and DC 5003 would overlap with the symptoms contemplated with 5284.  Accordingly, a separately assigned rating based upon the Veteran's symptoms related to her arthritis and her pes planus would constitute impermissible pyramiding.  See 38 C.F.R. § 4.14. 

The Board has also considered referring the Veteran's claim for a possible extraschedular rating.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court set forth a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating. First, as a threshold issue, the Board must determine whether the Veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the Veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation to determine whether a Veteran's disability picture requires the assignment of an extraschedular rating.

With regard to the Veteran's service-connected residuals of a lateral sesamoid fracture with nonunions, right foot, the evidence of record does not reflect that the Veteran's disability picture is so exceptional as to not be contemplated by the rating schedule.  The rating schedule contemplates symptoms such as pain, limitation in motion, instability, deformity, altered gait, and resulting functional loss.  None of the Veteran's complaints are such that they are outside of the scope of these considerations.  Additionally, neither she, nor her representative, has alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Therefore, the Board finds that the schedular criteria adequately contemplate the Veteran's symptoms and referral for extra-schedular consideration is not warranted.  See Thun.

Therefore, the Board finds that the Veteran's right foot condition warrants a 20 percent rating for "moderately severe" residuals of a lateral sesamoid fracture with nonunions, right foot and that the Veteran's condition does not warrant a disability rating greater than 20 percent.  38 C.F.R. 4.3; 4.71a DC 5284.


ORDER

An evaluation of 20 percent for the residuals of a lateral sesamoid fracture with nonunions, right foot, status post excision with degenerative changes and arch flattening for the period prior to June 3, 2014 is granted.

An evaluation in excess of 20 percent, for the residuals of a lateral sesamoid fracture with nonunions, right foot, status post excision with degenerative changes and arch flattening is denied.


REMAND

As indicated above, the Veteran has claimed entitlement to a higher initial rating for her service-connected infrapatellar tendonitis of the right knee, assigned a 10 percent disability rating in March 2012.  The Veteran expressed disagreement with the determination of the RO in her statement provided in January 2013, which the Board construes as a valid and timely notice of disagreement (NOD). See 38 C.F.R. §§ 20.201, 20.302 (2014).  As such, the Board is required to remand the case for issuance of the statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

1. Issue a SOC to the Veteran and representative addressing the issue of entitlement to a higher initial rating for her service-connected infrapatellar tendonitis of the right knee.  The Veteran and her representative should be advised of the time limit in which to file a Substantive Appeal.  Then, if the appeal is timely perfected, the issue should be returned to the Board for further appellate consideration, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for V
eterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


